(Slip Opinion)              OCTOBER TERM, 2018                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                  DUTRA GROUP v. BATTERTON

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE NINTH CIRCUIT

      No. 18–266.      Argued March 25, 2019—Decided June 24, 2019
Respondent Christopher Batterton was working on a vessel owned by
  petitioner Dutra Group when a hatch blew open and injured his
  hand. Batterton sued Dutra, asserting a variety of claims, including
  unseaworthiness, and seeking general and punitive damages. Dutra
  moved to dismiss the claim for punitive damages, arguing that they
  are not available on claims for unseaworthiness. The District Court
  denied Dutra’s motion, and the Ninth Circuit affirmed.
Held: A plaintiff may not recover punitive damages on a claim of un-
 seaworthiness. Pp. 10–19.
    (a) This case is governed by Miles v. Apex Marine Corp., 498 U.S.
19, and Atlantic Sounding Co. v. Townsend, 557 U.S. 404. Miles es-
 tablishes that the Court “should look primarily to . . . legislative en-
 actments for policy guidance” when exercising its inherent common-
 law authority over maritime and admiralty cases, while recognizing
 that such statutory remedies may be supplemented to “achieve the
 uniform vindication” of the policies served by the relevant statutes.
498 U.S., at 27. And in Atlantic Sounding, the Court allowed recov-
 ery of punitive damages but justified that departure from the statu-
 tory remedial scheme based on the established history of awarding
 punitive damages for certain maritime torts, including maintenance
 and cure. 557 U.S., at 413–414. P. 10.
    (b) The overwhelming historical evidence suggests that punitive
 damages are not available for unseaworthiness claims. Neither The
 Rolf, 293 F. 269, nor The Noddleburn, 28 F. 855—on which Batterton
 relies—contains a relevant discussion of exemplary or punitive dam-
 ages. And two other cases to which Batterton points—The City of
 Carlisle, 39 F. 807, and The Troop, 118 F. 769—both involve mainte-
 nance and cure, not unseaworthiness, claims. The lack of punitive
2                    DUTRA GROUP v. BATTERTON

                                  Syllabus

    damages in traditional maritime law cases is practically dispositive.
    Pp. 11–13.
       (c) This Court cannot sanction a novel remedy here unless it is re-
    quired to maintain uniformity with Congress’s clearly expressed poli-
    cies, particularly those in the Merchant Marine Act of 1920 (Jones
    Act)—which codified the rights of injured mariners by incorporating
    the rights provided to railway workers under the Federal Employers’
    Liability Act (FELA). Early decisions held that FELA damages were
    strictly compensatory. See, e.g., American R. Co. of P. R. v. Didrick-
    sen, 227 U.S. 145, 149. And the Federal Courts of Appeals have
    unanimously held that punitive damages are not available under
    FELA. This Court’s early discussions of the Jones Act followed the
    same practices, see, e.g., Pacific S. S. Co. v. Peterson, 278 U.S. 130,
    135, and lower courts have uniformly held that punitive damages are
    not available under the Jones Act. Adopting Batterton’s rule would
    be contrary to Miles’s command that federal courts should seek to
    promote a “uniform rule applicable to all actions” for the same injury,
    whether under the Jones Act or the general maritime law. 498 U.S.,
    at 33. Pp. 13–15.
       (d) Batterton argues that punitive damages are justified on policy
    grounds or as a regulatory measure. But unseaworthiness in its cur-
    rent strict-liability form is this Court’s own invention and came after
    passage of the Jones Act, and a claim of unseaworthiness serves as a
    duplicate and substitute for a Jones Act claim. It would, therefore,
    exceed the Court’s objectives of pursuing policies found in congres-
    sional enactments and promoting uniformity between maritime stat-
    utory law and maritime common law to introduce novel remedies
    contradictory to those provided by Congress in similar areas. Allow-
    ing punitive damages on unseaworthiness claims would also create
    bizarre disparities in the law. First, due to Miles’s holding, which
    limited recovery to compensatory damages in wrongful-death actions,
    a mariner could make a claim for punitive damages if he was injured
    onboard a ship, but his estate would lose the right to seek punitive
    damages if he died from his injuries. Second, because unseaworthi-
    ness claims run against the owner of the vessel, the owner could be
    liable for punitive damages while the ship’s master or operator—who
    could be more culpable—would not be liable for such damages under
    the Jones Act. Finally, allowing punitive damages would place Amer-
    ican shippers at a significant competitive disadvantage and discour-
    age foreign-owned vessels from employing American seamen. The
    maritime doctrine mentioned by Batterton, which encourages special
    solicitude for the welfare of seamen, has its roots in the paternalistic
    approach taken toward mariners by 19th century courts and has
    never been a commandment that maritime law must favor seamen
                     Cite as: 588 U. S. ____ (2019)                     3

                                Syllabus

  whenever possible. Pp. 15–18.
880 F.3d 1089, reversed and remanded.

   ALITO, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and THOMAS, KAGAN, GORSUCH, and KAVANAUGH, JJ., joined. GINSBURG,
J., filed a dissenting opinion, in which BREYER and SOTOMAYOR, JJ.,
joined.
                       Cite as: 588 U. S. ____ (2019)                              1

                            Opinion of the Court

    NOTICE: This opinion is subject to formal revision before publication in the
    preliminary print of the United States Reports. Readers are requested to
    notify the Reporter of Decisions, Supreme Court of the United States, Wash-
    ington, D. C. 20543, of any typographical or other formal errors, in order
    that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                  _________________

                                  No. 18–266
                                  _________________


            THE DUTRA GROUP, PETITIONER
             v. CHRISTOPHER BATTERTON
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                                [June 24, 2019]

   JUSTICE ALITO delivered the opinion of the Court.
   By granting federal courts jurisdiction over maritime
and admiralty cases, the Constitution implicitly directs
federal courts sitting in admiralty to proceed “in the man-
ner of a common law court.” Exxon Shipping Co. v. Baker,
554 U.S. 471, 489–490 (2008). Thus, where Congress has
not prescribed specific rules, federal courts must develop
the “amalgam of traditional common-law rules, modifica-
tions of those rules, and newly created rules” that forms
the general maritime law. East River S. S. Corp. v.
Transamerica Delaval Inc., 476 U.S. 858, 864–865 (1986).
But maritime law is no longer solely the province of the
Federal Judiciary. “Congress and the States have legis-
lated extensively in these areas.” Miles v. Apex Marine
Corp., 498 U.S. 19, 27 (1990). When exercising its inher-
ent common-law authority, “an admiralty court should
look primarily to these legislative enactments for policy
guidance.” Ibid. We may depart from the policies found in
the statutory scheme in discrete instances based on long-
established history, see, e.g., Atlantic Sounding Co. v.
Townsend, 557 U.S. 404, 424–425 (2009), but we do so
2              DUTRA GROUP v. BATTERTON

                     Opinion of the Court

cautiously in light of Congress’s persistent pursuit of
“uniformity in the exercise of admiralty jurisdiction.”
Miles, supra, at 26 (quoting Moragne v. States Marine
Lines, Inc., 398 U.S. 375, 401 (1970)).
  This case asks whether a mariner may recover punitive
damages on a claim that he was injured as a result of the
unseaworthy condition of the vessel. We have twice con-
fronted similar questions in the past several decades, and
our holdings in both cases were based on the particular
claims involved. In Miles, which concerned a wrongful-
death claim under the general maritime law, we held that
recovery was limited to pecuniary damages, which did not
include loss of society. 498 U.S., at 23. And in Atlantic
Sounding, after examining centuries of relevant case law,
we held that punitive damages are not categorically
barred as part of the award on the traditional maritime
claim of maintenance and cure. 557 U.S., at 407. Here,
because there is no historical basis for allowing punitive
damages in unseaworthiness actions, and in order to
promote uniformity with the way courts have applied
parallel statutory causes of action, we hold that punitive
damages remain unavailable in unseaworthiness actions.
                             I
  In order to determine the remedies for unseaworthiness,
we must consider both the heritage of the cause of action
in the common law and its place in the modern statutory
framework.
                             A
  The seaman’s right to recover damages for personal
injury on a claim of unseaworthiness originates in the
admiralty court decisions of the 19th century. At the time,
“seamen led miserable lives.” D. Robertson, S. Friedell, &
M. Sturley, Admiralty and Maritime Law in the United
States 163 (2d ed. 2008). Maritime law was largely judge-
                     Cite as: 588 U. S. ____ (2019)                   3

                         Opinion of the Court

made, and seamen were viewed as “emphatically the
wards of the admiralty.” Harden v. Gordon, 11 F. Cas.
480, 485 (No. 6,047) (CC Me. 1823). In that era, the pri-
mary responsibility for protecting seamen lay in the
courts, which saw mariners as “peculiarly entitled to”—
and particularly in need of—judicial protection “against
the effects of the superior skill and shrewdness of masters
and owners of ships.” Brown v. Lull, 4 F. Cas. 407, 409
(No. 2,018) (CC Mass. 1836) (Story, J.).1
    Courts of admiralty saw it as their duty not to be “con-
fined to the mere dry and positive rules of the common
law” but to “act upon the enlarged and liberal jurispru-
dence of courts of equity; and, in short, so far as their
powers extend[ed], they act[ed] as courts of equity.” Ibid.
This Court interpreted the Constitution’s grant of admi-
ralty jurisdiction to the Federal Judiciary as “the power to
. . . dispose of [a case] as justice may require.” The Reso-
lute, 168 U.S. 437, 439 (1897).
    Courts used this power to protect seamen from injury
primarily through two causes of action. The first, mainte-
nance and cure, has its roots in the medieval and renais-
sance law codes that form the ancient foundation of mari-
time common law.2 The duty of maintenance and cure
——————
  1 Riding  circuit, Justice Story described mariners in markedly pater-
nalistic terms:
  “Seamen are a class of persons remarkable for their rashness,
thoughtlessness and improvidence. They are generally necessitous,
ignorant of the nature and extent of their own rights and privileges,
and for the most part incapable of duly appreciating their value. They
combine, in a singular manner, the apparent anomalies of gallantry,
extravagance, profusion in expenditure, indifference to the future,
credulity, which is easily won, and confidence, which is readily sur-
prised.” Brown, 4 F. Cas., at 409.
  2 A right resembling maintenance and cure appears in the Laws of

Oleron, promulgated by Eleanor of Aquitaine around 1160, in the 13th-
century Laws of Wisbuy, in the Laws of the Hanse Towns, published in
1597, and in the Marine Ordinances of Louis XIV, published in 1681.
4                 DUTRA GROUP v. BATTERTON

                         Opinion of the Court

requires a ship’s master “to provide food, lodging, and
medical services to a seaman injured while serving the
ship.” Lewis v. Lewis & Clark Marine, Inc., 531 U.S. 438,
441 (2001). This duty, “which arises from the contract of
employment, does not rest upon negligence or culpability
on the part of the owner or master, nor is it restricted to
those cases where the seaman’s employment is the cause
of the injury or illness.” Calmar S. S. Corp. v. Taylor, 303
U.S. 525, 527 (1938) (citations omitted).
   The second claim, unseaworthiness, is a much more
recent development and grew out of causes of action unre-
lated to personal injury. In its earliest forms, an unsea-
worthiness claim gave sailors under contract to sail on a
ship the right to collect their wages even if they had re-
fused to board an unsafe vessel after discovering its condi-
tion. See, e.g., Dixon v. The Cyrus, 7 F. Cas. 755, 757 (No.
3,930) (Pa. 1789); Rice v. The Polly & Kitty, 20 F. Cas. 666,
667 (No. 11,754) (Pa. 1789). Similarly, unseaworthiness
was a defense to criminal charges against seamen who
refused to obey a ship master’s orders. See, e.g., United
States v. Nye, 27 F. Cas. 210, 211 (No. 15,906) (CC Mass.
1855); United States v. Ashton, 24 F. Cas. 873, 874–875
(No. 14,470) (CC Mass. 1834). A claim of unseaworthiness
could also be asserted by a shipper to recover damages or
by an insurer to deny coverage when the poor condition of
the ship resulted in damage to or loss of the cargo. See
The Caledonia, 157 U.S. 124, 132–136 (1895) (cataloging
cases).
   Only in the latter years of the 19th century did unsea-
worthiness begin a long and gradual evolution toward
——————
See 30 F. Cas. 1169 (collecting sources). The relevant passages are the
Laws of Oleron, Arts. VI and VII, 30 F. Cas., at 1174–1175; the Laws of
Wisbuy, Arts. XVIII, XIX, and XXXIII, 30 F. Cas., at 1191–1192; the
Laws of the Hanse Towns, Arts. XXXIX and XLV, 30 F. Cas., at 1200;
the Marine Ordinances of Louis XIV, Tit. IV, Arts. XI and XII, 30 F.
Cas., at 1209.
                     Cite as: 588 U. S. ____ (2019)                   5

                         Opinion of the Court

remedying personal injury. Courts began to extend the
cases about refusals to serve to allow recovery for mari-
ners who were injured because of the unseaworthy condi-
tion of the vessel on which they had served.3 These early
cases were sparse, and they generally allowed recovery
only when a vessel’s owner failed to exercise due diligence
to ensure that the ship left port in a seaworthy condition.
See, e.g., The Robert C. McQuillen, 91 F. 685, 686–687
(Conn. 1899); The Lizzie Frank, 31 F. 477, 480 (SD Ala.
1887); The Tammerlane, 47 F. 822, 824 (ND Cal. 1891).
   Unseaworthiness remained a suspect basis for personal
injury claims until 1903, when, in dicta, this Court con-
cluded that “the vessel and her owner are . . . liable to an
indemnity for injuries received by seamen in consequence
of the unseaworthiness of the ship.” The Osceola, 189
U.S. 158, 175 (1903). Although this was the first recogni-
tion of unseaworthiness as a personal injury claim in this
Court, we took pains to note that the claim was strictly
cabined. Ibid. Some of the limitations on recovery were
imported from the common law. The fellow-servant doc-
trine, in particular, prohibited recovery when an employee
suffered an injury due to the negligent act of another
employee without negligence on the part of the employer.
Ibid.; see, e.g., The Sachem, 42 F. 66 (EDNY 1890) (deny-
——————
  3 Most of these cases allowed recovery for personal injury in “errone-

ous reliance” on certain passages in Dixon v. The Cyrus, 7 F. Cas. 755
(No. 3,930) (Pa. 1789). Tetreault, Seamen, Seaworthiness, and the
Rights of Harbor Workers, 39 Cornell L. Q. 381, 390 (1954) (Tetreault).
These cases misread The Cyrus as resting on an implied warranty of
seaworthiness. Tetreault 390. But The Cyrus is more fairly read to
turn on a theory of true implied condition. While a warranty would
provide a basis for damages if the breach caused an injury, an implied
condition would only allow the mariner to escape performance without
surrendering the benefit of the contract. In other words, “[t]he mani-
fest unseaworthiness of the vessel at the commencement of the voyage
would excuse non-performance by the mariners but did not constitute a
basis for damages.” Tetreault 390.
6                  DUTRA GROUP v. BATTERTON

                         Opinion of the Court

ing recovery based on fellow-servant doctrine). Because a
claimant had to show that he was injured by some aspect
of the ship’s condition that rendered the vessel unseawor-
thy, a claim could not prevail based on “the negligence of
the master, or any member of the crew.” 4 The Osceola,
supra, at 175; see also The City of Alexandria, 17 F. 390
(SDNY 1883) (no recovery based on negligence that does
not render vessel unseaworthy). Instead, a seaman had to
show that the owner of the vessel had failed to exercise
due diligence in ensuring the ship was in seaworthy condi-
tion. See generally Dixon v. United States, 219 F.2d 10,
12–14 (CA2 1955) (Harlan, J.) (cataloging evolution of the
claim).
                              B
  In the early 20th century, then, under “the general
maritime law . . . a vessel and her owner . . . were liable to
an indemnity for injuries received by a seaman in conse-
quence of the unseaworthiness of the ship and her appli-
ances; but a seaman was not allowed to recover an indem-
nity for injuries sustained through the negligence of the
master or any member of the crew.” Pacific S. S. Co. v.
Peterson, 278 U.S. 130, 134 (1928); see also Plamals v.
S. S. “Pinar Del Rio,” 277 U.S. 151, 155 (1928) (vessel was
not unseaworthy when mate negligently selected defective
rope but sound rope was available on board). Because of
these severe limitations on recovery, “the seaman’s right
to recover damages for injuries caused by unseaworthiness
——————
   4 To be sure, in some instances the concept of “unseaworthiness” ex-

panded to embrace conditions that resulted from the negligence of
fellow servants, see, e.g., Carlisle Packing Co. v. Sandanger, 259 U.S.
255, 259 (1922) (vessel was rendered unseaworthy when it left port
with gasoline in a container labeled “coal oil”); see also G. Robinson,
Handbook of Admiralty Law in the United States §37, p. 305–307 (1st
ed. 1939) (collecting cases). But it was only after the passage of the
Jones Act that negligence by a fellow mariner provided a reliable basis
for recovery. See Part I–B, infra.
                 Cite as: 588 U. S. ____ (2019)           7

                     Opinion of the Court

of the ship was an obscure and relatively little used rem-
edy.” G. Gilmore & C. Black, The Law of Admiralty §6–38,
p. 383 (2d ed. 1975) (Gilmore & Black).
   Tremendous shifts in mariners’ rights took place be-
tween 1920 and 1950. First, during and after the First
World War, Congress enacted a series of laws regulating
maritime liability culminating in the Merchant Marine
Act of 1920, §33, 41 Stat. 1007 (Jones Act), which codified
the rights of injured mariners and created new statutory
claims that were freed from many of the common-law
limitations on recovery. The Jones Act provides injured
seamen with a cause of action and a right to a jury. 46
U.S. C. §30104. Rather than create a new structure of
substantive rights, the Jones Act incorporated the rights
provided to railway workers under the Federal Employers’
Liability Act (FELA), 45 U.S. C. §51 et seq. 46 U.S. C.
§30104. In the 30 years after the Jones Act’s passage, “the
Act was the vehicle for almost all seamen’s personal injury
and death actions.” Gilmore & Black §6–20, at 327.
   But the Jones Act was overtaken in the 1950s by the
second fundamental change in personal injury maritime
claims—and it was this Court, not Congress, that played
the leading role. In a pair of decisions in the late 1940s,
the Court transformed the old claim of unseaworthiness,
which had demanded only due diligence by the vessel
owner, into a strict-liability claim. In Mahnich v. South-
ern S. S. Co., 321 U.S. 96 (1944), the Court stated that
“the exercise of due diligence does not relieve the owner of
his obligation” to provide a seaworthy ship and, in the
same ruling, held that the fellow-servant doctrine did not
provide a defense. Id., at 100, 101. Mahnich’s interpreta-
tion of the early cases may have been suspect, see
Tetreault 397–398 (Mahnich rests on “startling misstate-
ment” of relevant precedents), but its assertion triggered a
sea-change in maritime personal injury. Less than two
years later, we affirmed that the duty of seaworthiness
8                  DUTRA GROUP v. BATTERTON

                         Opinion of the Court

was “essentially a species of liability without fault . . .
neither limited by conceptions of negligence nor contrac-
tual in character. It is a form of absolute duty owing to all
within the range of its humanitarian policy.” Seas Ship-
ping Co. v. Sieracki, 328 U.S. 85, 94–95 (1946) (citations
omitted). From Mahnich forward, “the decisions of this
Court have undeviatingly reflected an understanding that
the owner’s duty to furnish a seaworthy ship is absolute
and completely independent of his duty under the Jones
Act to exercise reasonable care.” Mitchell v. Trawler
Racer, Inc., 362 U.S. 539, 549 (1960). As a result of Mah-
nich and Sieracki, between the 1950s and 1970s “the
unseaworthiness count [was] the essential basis for recov-
ery with the Jones Act count preserved merely as a jury-
getting device.”5 Gilmore & Black §6–20, at 327–328.
   The shifts in plaintiff preferences between Jones Act
and unseaworthiness claims were possible because of the
significant overlap between the two causes of action. See
id., §6–38, at 383. One leading treatise goes so far as to
describe the two claims as “alternative ‘grounds’ of recov-
ery for a single cause of action.” 2 R. Force & M. Norris,
The Law of Seamen §30:90, p. 30–369 (5th ed. 2003). The
two claims are so similar that, immediately after the
Jones Act’s passage, we held that plaintiffs could not
submit both to a jury. Plamals, supra, at 156–157 (“Sea-
men may invoke, at their election, the relief accorded by
the old rules against the ship, or that provided by the new
against the employer. But they may not have the benefit
of both”). We no longer require such election. See McAl-
lister v. Magnolia Petroleum Co., 357 U.S. 221, 222, n. 2
(1958). But a plaintiff still cannot duplicate his recovery
——————
  5 The decline of Jones Act claims was arrested, although not reversed,

by our holding that some negligent actions on a vessel may create Jones
Act liability without rendering the vessel unseaworthy. See Usner v.
Luckenbach Overseas Corp., 400 U.S. 494 (1971); see also 1B Benedict
on Admiralty §23, p. 3–35 (7th rev. ed. 2018).
                 Cite as: 588 U. S. ____ (2019)           9

                     Opinion of the Court

by collecting full damages on both claims because, “whether
or not the seaman’s injuries were occasioned by the un-
seaworthiness of the vessel or by the negligence of the
master or members of the crew, . . . there is but a single
wrongful invasion of his primary right of bodily safety and
but a single legal wrong.” Peterson, 278 U.S., at 138; see
also 2 Force, supra, §§26:73, 30:90.
                             II
  Christopher Batterton worked as a deckhand and crew
member on vessels owned and operated by the Dutra
Group. According to Batterton’s complaint, while working
on a scow near Newport Beach, California, Batterton was
injured when his hand was caught between a bulkhead
and a hatch that blew open as a result of unventilated air
accumulating and pressurizing within the compartment.
  Batterton sued Dutra and asserted a variety of claims,
including negligence, unseaworthiness, maintenance and
cure, and unearned wages. He sought to recover general
and punitive damages. Dutra moved to strike Batterton’s
claim for punitive damages, arguing that they are not
available on claims for unseaworthiness. The District
Court denied Dutra’s motion, 2014 WL 12538172 (CD Cal.,
Dec. 15, 2014), but agreed to certify an interlocutory ap-
peal on the question, 2015 WL 13752889 (CD Cal., Feb. 6,
2015).
  The Court of Appeals affirmed. 880 F.3d 1089 (CA9
2018). Applying Circuit precedent, see Evich v. Morris,
819 F.2d 256, 258–259 (CA9 1987), the Court of Appeals
held that punitive damages are available for unseaworthi-
ness claims. 880 F.3d, at 1096. This holding reaffirmed a
division of authority between the Circuits. Compare
McBride v. Estis Well Serv., L. L. C., 768 F.3d 382, 391
(CA5 2014) (en banc) (punitive damages are not recover-
able), and Horsley v. Mobil Oil Corp., 15 F.3d 200, 203
(CA1 1994) (same), with Self v. Great Lakes Dredge &
10              DUTRA GROUP v. BATTERTON

                      Opinion of the Court

Dock Co., 832 F.2d 1540, 1550 (CA11 1987) (“Punitive
damages should be available in cases where the shipowner
willfully violated the duty to maintain a safe and seawor-
thy ship . . .”). We granted certiorari to resolve this divi-
sion. 586 U. S. ___ (2018).
                             III
  Our resolution of this question is governed by our deci-
sions in Miles and Atlantic Sounding. Miles establishes
that we “should look primarily to . . . legislative enact-
ments for policy guidance,” while recognizing that we
“may supplement these statutory remedies where doing so
would achieve the uniform vindication” of the policies
served by the relevant statutes. 498 U.S., at 27. In At-
lantic Sounding, we allowed recovery of punitive damages,
but we justified our departure from the statutory remedial
scheme based on the established history of awarding
punitive damages for certain maritime torts, including
maintenance and cure. 557 U.S., at 411–414 (discussing
cases of piracy and maintenance and cure awarding dam-
ages with punitive components). We were explicit that our
decision represented a gloss on Miles rather than a depar-
ture from it. Atlantic Sounding, supra, at 420 (“The rea-
soning of Miles remains sound”). And we recognized the
importance of viewing each claim in its proper historical
context. “ ‘[R]emedies for negligence, unseaworthiness,
and maintenance and cure have different origins and may
on occasion call for application of slightly different princi-
ples and procedures.’ ” 557 U.S., at 423.
  In accordance with these decisions, we consider here
whether punitive damages have traditionally been awarded
for claims of unseaworthiness and whether conformity
with parallel statutory schemes would require such dam-
ages. Finally, we consider whether we are compelled on
policy grounds to allow punitive damages for unseawor-
thiness claims.
                     Cite as: 588 U. S. ____ (2019)                   11

                          Opinion of the Court

                             A
  For claims of unseaworthiness, the overwhelming his-
torical evidence suggests that punitive damages are not
available. Batterton principally relies on two cases to
establish that punitive damages were traditionally avail-
able for breach of the duty of seaworthiness. Upon close
inspection, neither supports this argument.
  The Rolph, 293 F. 269, 271 (ND Cal. 1923), involved a
mate who brutally beat members of the crew, rendering
one seaman blind and leaving another with impaired
hearing. The central question in the case was not the
form of damages, but rather whether the viciousness of
the mate rendered the vessel unseaworthy. The Rolph,
299 F. 52, 54 (CA9 1924). The court concluded that the
master, by staffing the vessel with such an unsuitable
officer, had rendered it unseaworthy. Id., at 55. To the
extent the court described the basis for the damages
awarded, it explained that the judgment was supported by
testimony as to “the expectation of life and earnings of
these men.” 293 F., at 272. And the Court of Appeals
discussed only the seamen’s entitlement “to recover an
indemnity” for their injuries. 299 F., at 56. These are
discussions of compensatory damages—nowhere does the
court speak in terms of an exemplary or punitive award.6
  The Noddleburn, 28 F. 855, 857–858 (Ore. 1886), in-
volved an injury to a British seaman serving on a British
vessel and was decided under English law. The plaintiff
in the case was injured when he fell to the deck after being
——————
  6 Even if this case did involve a sub silentio punitive award, we share
the Fifth Circuit’s reluctance to “rely on one dust-covered case to
establish that punitive damages were generally available in unseawor-
thiness cases.” McBride v. Estis Well Serv., L. L. C., 768 F.3d 382, 397
(2014) (Clement, J., concurring). Absent a clear historical pattern,
Miles v. Apex Marine Corp., 498 U.S. 19 (1990), commands us to seek
conformity with the policy preferences the political branches have
expressed in legislation.
12              DUTRA GROUP v. BATTERTON

                     Opinion of the Court

ordered aloft and stepping on an inadequately secured
line. Id., at 855. After the injury, the master neglected
the man’s wounds, thinking the injury a mere sprain. Id.,
at 856. The leg failed to heal and the man had to insist on
being discharged to a hospital, where he learned that he
would be permanently disabled. Ibid. As damages, the
court awarded him accrued wages, as well as $1,000 to
compensate for the loss in future earnings from his dis-
ability and $500 for his pain and suffering. Id., at 860. But
these are purely compensatory awards—the only discus-
sion of exemplary damages comes at the very close of the
opinion, and it is clear that they were considered because
of the master’s failure to provide maintenance and cure.
Ibid. (discussing additional award “in consideration of the
neglect and indifference with which the libelant was treated
by the master after his injury” (emphasis added)).
   Finally, Batterton points to two other cases, The City of
Carlisle, 39 F. 807 (Ore. 1889), and The Troop, 118 F. 769
(Wash. 1902). But these cases, like The Noddleburn, both
involve maintenance and cure claims that rest on the
willful failure of the master and mate to provide proper
care for wounded sailors after they were injured. 39 F., at
812 (“master failed and neglected to procure or provide
any medical aid or advice . . . and was contriving and
intending to get rid of him as easily as possible”); 118 F.,
at 771 (assessing damages based on provision of Laws of
Oleron requiring maintenance). Batterton characterizes
these as unseaworthiness actions on the theory that the
seamen could have pursued that claim. But, because
courts award damages for the claims a plaintiff actually
pleads rather than those he could have brought, these
cases are irrelevant.
   The lack of punitive damages in traditional maritime
law cases is practically dispositive. By the time the claim
of unseaworthiness evolved to remedy personal injury,
punitive damages were a well-established part of the
                     Cite as: 588 U. S. ____ (2019)                  13

                         Opinion of the Court

common law. Exxon Shipping, 554 U.S., at 491. Ameri-
can courts had awarded punitive (or exemplary) damages
from the Republic’s earliest days. See, e.g., Genay v. Nor-
ris, 1 S. C. L. 6, 7 (1784); Coryell v. Colbaugh, 1 N. J. L.
77, 78 (1791). And yet, beyond the decisions discussed
above, Batterton presents no decisions from the formative
years of the personal injury unseaworthiness claim in
which exemplary damages were awarded. From this we
conclude that, unlike maintenance and cure, unseawor-
thiness did not traditionally allow recovery of punitive
damages.
                                 B
   In light of this overwhelming historical evidence, we
cannot sanction a novel remedy here unless it is required
to maintain uniformity with Congress’s clearly expressed
policies. Therefore, we must consider the remedies typi-
cally recognized for Jones Act claims.
   The Jones Act adopts the remedial provisions of FELA,
and by the time of the Jones Act’s passage, this Court and
others had repeatedly interpreted the scope of damages
available to FELA plaintiffs. These early decisions held
that “[t]he damages recoverable [under FELA] are limited
. . . strictly to the financial loss . . . sustained.”7 American
R. Co. of P. R. v. Didricksen, 227 U.S. 145, 149 (1913); see
also Gulf, C. & S. F. R. Co. v. McGinnis, 228 U.S. 173, 175
(1913) (FELA is construed “only to compensate . . . for the
actual pecuniary loss resulting” from the worker’s injury
or death); Michigan Central R. Co. v. Vreeland, 227 U.S.
59, 68 (1913) (FELA imposes “a liability for the pecuniary
——————
  7 Treatises from the same period lend further support to the view that

“in all actions under [FELA], an award of exemplary damages is not
permitted.” 2 M. Roberts, Federal Liabilities of Carriers §621, p. 1093
(1918); 1 id., §417, at 708; 5 J. Berryman, Sutherland on Damages
§1333, p. 5102 (4th ed. 1916) (FELA “provid[es] compensation for
pecuniary loss or damage only”).
14                DUTRA GROUP v. BATTERTON

                        Opinion of the Court

damage resulting to [the worker] and for that only”). In
one particularly illuminating case, in deciding whether a
complaint alleged a claim under FELA or state law, the
Court observed that if the complaint “were read as mani-
festly demanding exemplary damages, that would point to
the state law.” Seaboard Air Line R. Co. v. Koennecke, 239
U.S. 352, 354 (1915). And in the years since, Federal
Courts of Appeals have unanimously held that punitive
damages are not available under FELA. Miller v. Ameri-
can President Lines, Ltd., 989 F.2d 1450, 1457 (CA6
1993); Wildman v. Burlington No. R. Co., 825 F.2d 1392,
1395 (CA9 1987); Kozar v. Chesapeake & Ohio R. Co., 449
F.2d 1238, 1243 (CA6 1971).
   Our early discussions of the Jones Act followed the same
practices. We described the Act shortly after its passage
as creating “an action for compensatory damages, on the
ground of negligence.”8 Peterson, 278 U.S., at 135. And
we have more recently observed that the Jones Act “limits
recovery to pecuniary loss.” Miles, 498 U.S., at 32. Look-
ing to FELA and these decisions, the Federal Courts of
Appeals have uniformly held that punitive damages are
not available under the Jones Act. McBride, 768 F.3d, at
388 (“[N]o cases have awarded punitive damages under
the Jones Act”); Guevara v. Maritime Overseas Corp., 59
F.3d 1496, 1507, n. 9 (CA5 1995) (en banc); Horsley, 15
F.3d, at 203; Miller, supra, at 1457 (“Punitive damages
are not . . . recoverable under the Jones Act”); Kopczynski
v. The Jacqueline, 742 F.2d 555, 560 (CA9 1984).
   Batterton argues that these cases are either inapposite
or wrong, but because of the absence of historical evidence
to support punitive damages—evidence that was central to

——————
  8 We  also note that Congress declined to allow punitive damages
when it enacted the Death on the High Seas Act. 46 U.S. C. §30303
(allowing “fair compensation for the pecuniary loss sustained” for a
death on the high seas).
                 Cite as: 588 U. S. ____ (2019)           15

                     Opinion of the Court

our decision in Atlantic Sounding—we need not reopen
this question of statutory interpretation. It is enough for
us to note the general consensus that exists in the lower
courts and to observe that the position of those courts
conforms with the discussion and holding in Miles. Adopt-
ing the rule urged by Batterton would be contrary to
Miles’s command that federal courts should seek to pro-
mote a “uniform rule applicable to all actions” for the same
injury, whether under the Jones Act or the general mari-
time law. 498 U.S., at 33.
                                C
  To the extent Batterton argues that punitive damages
are justified on policy grounds or as a regulatory measure,
we are unpersuaded. In contemporary maritime law, our
overriding objective is to pursue the policy expressed in
congressional enactments, and because unseaworthiness
in its current strict-liability form is our own invention and
came after passage of the Jones Act, it would exceed our
current role to introduce novel remedies contradictory to
those Congress has provided in similar areas. See id., at
36 (declining to create remedy “that goes well beyond the
limits of Congress’ ordered system of recovery”). We are
particularly loath to impose more expansive liabilities on a
claim governed by strict liability than Congress has im-
posed for comparable claims based in negligence. Ibid.
And with the increased role that legislation has taken over
the past century of maritime law, we think it wise to leave
to the political branches the development of novel claims
and remedies.
  We are also wary to depart from the practice under the
Jones Act because a claim of unseaworthiness—more than
a claim for maintenance and cure—serves as a duplicate
and substitute for a Jones Act claim. The duty of mainte-
nance and cure requires the master to provide medical
care and wages to an injured mariner in the period after
16                 DUTRA GROUP v. BATTERTON

                          Opinion of the Court

the injury has occurred. Calmar S. S. Corp., 303 U.S., at
527–528. By contrast, both the Jones Act and unseawor-
thiness claims compensate for the injury itself and for the
losses resulting from the injury. Peterson, supra, at 138.
In such circumstances, we are particularly mindful of the
rule that requires us to promote uniformity between mari-
time statutory law and maritime common law.9 See Miles,
supra, at 27. See also Mobil Oil Corp. v. Higginbotham,
436 U.S. 618, 625 (1978) (declining to recognize loss-of-
society damages under general maritime law because that
would “rewrit[e the] rules that Congress has affirmatively
and specifically enacted”).
  Unlike a claim of maintenance and cure, which addresses
a situation where the vessel owner and master have “just
about every economic incentive to dump an injured sea-
man in a port and abandon him to his fate,” in the unsea-
worthiness context the interests of the owner and mariner
are more closely aligned. McBride, supra, at 394, n. 12
(Clement, J., concurring). That is because there are signif-
——————
   9 The dissent, post at 9, and n. 7 (opinion of GINSBURG, J.), suggests

that because of the existing differences between a Jones Act claim and
an unseaworthiness claim, recognizing punitive damages would not be
a cause of disparity. But, as the dissent acknowledges, much of the
expanded reach of the modern unseaworthiness doctrine can be at-
tributed to innovations made by this Court following the enactment of
the Jones Act. See post at 8, and n. 6; supra, at 7–8. Although Batter-
ton and the dissent would continue this evolution by recognizing
damages previously unavailable, Miles dictates that such innovation is
the prerogative of the political branches, our past expansion of the
unseaworthiness doctrine notwithstanding.
   Of course, Miles recognized that the general maritime law need not
be static. For example, our decision in Moragne v. States Marine Lines,
Inc., 398 U.S. 375 (1970), smoothed a disjunction created by the
imperfect alignment of statutory claims with past decisions limiting
maritime claims for wrongful death. But when there is no disjunc-
tion—as here, where traditional remedies align with modern statutory
remedies—we are unwilling to endorse doctrinal changes absent
legislative changes.
                  Cite as: 588 U. S. ____ (2019)           17

                      Opinion of the Court

icant economic incentives prompting owners to ensure
that their vessels are seaworthy. Most obviously, an
owner who puts an unseaworthy ship to sea stands to lose
the ship and the cargo that it carries. And if a vessel’s
unseaworthiness threatens the crew or cargo, the owner
risks losing the protection of his insurer (who may not
cover losses incurred by the owner’s negligence) and the
work of the crew (who may refuse to serve on an unsea-
worthy vessel). In some instances, the vessel owner may
even face criminal penalties. See, e.g., 46 U.S. C. §10908.
   Allowing punitive damages on unseaworthiness claims
would also create bizarre disparities in the law. First, due
to our holding in Miles, which limited recovery to compen-
satory damages in wrongful-death actions, a mariner
could make a claim for punitive damages if he was injured
onboard a ship, but his estate would lose the right to seek
punitive damages if he died from his injuries. Second,
because unseaworthiness claims run against the owner of
the vessel, the ship’s owner could be liable for punitive
damages while the master or operator of the ship—who
has more control over onboard conditions and is best
positioned to minimize potential risks—would not be liable
for such damages under the Jones Act. See Sieracki, 328
U.S., at 100 (The duty of seaworthiness is “peculiarly and
exclusively the obligation of the owner. It is one he cannot
delegate”).
   Finally, because “[n]oncompensatory damages are not
part of the civil-code tradition and thus unavailable in
such countries,” Exxon Shipping, 554 U.S., at 497, allow-
ing punitive damages would place American shippers at a
significant competitive disadvantage and would discour-
age foreign-owned vessels from employing American sea-
men. See Gotanda, Punitive Damages: A Comparative
Analysis, 42 Colum. J. Transnat’l L. 391, 396, n. 24 (2004)
(listing civil-law nations that restrict private plaintiffs to
compensatory damages). This would frustrate another
18             DUTRA GROUP v. BATTERTON

                     Opinion of the Court

“fundamental interest” served by federal maritime juris-
diction: “the protection of maritime commerce.” Norfolk
Southern R. Co. v. James N. Kirby, Pty Ltd., 543 U.S. 14,
25 (2004) (internal quotation marks omitted; emphasis
deleted).
  Against this, Batterton points to the maritime doctrine
that encourages special solicitude for the welfare of sea-
men. But that doctrine has its roots in the paternalistic
approach taken toward mariners by 19th century courts.
See, e.g., Harden, 11 F. Cas., at 485; Brown, 4 F. Cas., at
409. The doctrine has never been a commandment that
maritime law must favor seamen whenever possible.
Indeed, the doctrine’s apex coincided with many of the
harsh common-law limitations on recovery that were not
set aside until the passage of the Jones Act. And, while
sailors today face hardships not encountered by those who
work on land, neither are they as isolated nor as depend-
ent on the master as their predecessors from the age of
sail. In light of these changes and of the roles now played
by the Judiciary and the political branches in protecting
sailors, the special solicitude to sailors has only a small
role to play in contemporary maritime law. It is not suffi-
cient to overcome the weight of authority indicating that
punitive damages are unavailable.
                           IV
  Punitive damages are not a traditional remedy for un-
seaworthiness. The rule of Miles—promoting uniformity
in maritime law and deference to the policies expressed in
the statutes governing maritime law—prevents us from
recognizing a new entitlement to punitive damages where
none previously existed. We hold that a plaintiff may not
recover punitive damages on a claim of unseaworthiness.
                Cite as: 588 U. S. ____ (2019)                 19

                    Opinion of the Court

  We reverse the judgment of the United States Court of
Appeals for the Ninth Circuit and remand the case for
further proceedings consistent with this opinion.

                                                 It is so ordered.
                 Cite as: 588 U. S. ____ (2019)           1

                   GINSBURG, J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 18–266
                         _________________


          THE DUTRA GROUP, PETITIONER
           v. CHRISTOPHER BATTERTON
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
            APPEALS FOR THE NINTH CIRCUIT
                        [June 24, 2019]

  JUSTICE GINSBURG, with whom JUSTICE BREYER and
JUSTICE SOTOMAYOR join, dissenting.
  In Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008),
the Court recognized that punitive damages normally are
available in maritime cases. Id., at 489–490, 502, 508,
n. 21. Relying on Miles v. Apex Marine Corp., 498 U.S. 19
(1990), the Court today holds that unseaworthiness claims
are an exception to that general rule. Respondent Chris-
topher Batterton, defending the Ninth Circuit’s decision in
his favor, relies on the Court’s more recent decision in
Atlantic Sounding Co. v. Townsend, 557 U.S. 404 (2009).
In my view, the Ninth Circuit correctly determined that
Atlantic Sounding is the controlling precedent. See 880
F.3d 1089, 1095–1096 (2018) (case below). I would there-
fore affirm the judgment of the Court of Appeals, cogently
explained in Senior Circuit Judge Kleinfeld’s opinion.
                          I
  Batterton was employed as a deckhand for petitioner
The Dutra Group, a dredging and marine construction
company. As Batterton worked on a Dutra vessel, fellow
crewmembers pumped pressurized air into a below-decks
compartment. The build up of pressurized air blew open a
hatch cover that crushed Batterton’s hand, permanently
disabling him. The accident could have been prevented,
2                  DUTRA GROUP v. BATTERTON

                        GINSBURG, J., dissenting

Batterton alleges, by a valve to vent excess air from the
compartment, something to hold the hatch cover open, or
simply better warnings or supervision.
   Batterton filed a civil action asserting one claim of
negligence under the Jones Act1 and two claims under
general maritime law: one for breach of the duty to pro-
vide a seaworthy vessel and one for breach of the duty to
provide maintenance and cure.2 As to his unseaworthi-
ness claim, Batterton sought punitive damages, alleging
that Dutra’s breach was wanton and willful.
   Dutra moved to strike or dismiss Batterton’s punitive
damages request. The District Court denied the motion,
2014 WL 12538172, *2 (CD Cal. Dec. 15, 2014), and the
Ninth Circuit, accepting an interlocutory appeal, affirmed,
880 F.3d 1089. Longstanding Ninth Circuit precedent,
the court observed, recognized the availability of punitive
damages in seamen’s actions for unseaworthiness. Id., at
1091 (citing Evich v. Morris, 819 F.2d 256, 258 (1987)).
Miles, 498 U.S., at 29–33, which held that loss-of-society
damages are not available in survivors’ actions for unsea-
worthiness resulting in a seaman’s wrongful death, the
court observed, did not undermine that precedent. 880
F.3d, at 1093–1096. “Whatever room might [have] be[en]
left to support broadening Miles to cover punitive damages”
sought by a seaman, the Ninth Circuit said, “was cut off by
——————
  1 The Jones Act provides: “A seaman injured in the course of employ-

ment or, if the seaman dies from the injury, the personal representative
of the seaman[,] may elect to bring a civil action at law, with the right
of trial by jury, against the employer. Laws of the United States
regulating recovery for personal injury to, or death of, a railway em-
ployee apply to an action under this section.” 46 U.S. C. §30104.
  2 “Maintenance and cure” is the right of “the seaman, ill or injured in

the service of the ship without willful misbehavior on his part[ to]
wages to the end of the voyage and subsistence, lodging, and medical
care to the point where the maximum cure attainable has been
reached.” 2 R. Force & M. Norris, The Law of Seamen §26:1, p. 26–4
(5th ed. 2003).
                    Cite as: 588 U. S. ____ (2019)                   3

                       GINSBURG, J., dissenting

[this] Court’s decision in Atlantic Sounding,” in which this
Court, recognizing that “historically, punitive damages
have been available and awarded in general maritime
actions,” held that such damages are available in seamen’s
suits for maintenance and cure. Id., at 1095. (quoting
Atlantic Sounding, 557 U.S., at 407; alteration omitted).
Punitive damages, the Ninth Circuit concluded, are simi-
larly available when a seaman sues for unseaworthiness
under general maritime law.
                              II
  I turn now to an examination of Miles and Atlantic
Sounding closer than the attention accorded those deci-
sions by the Court.
  Miles, decided in 1990, addressed this question: In a
wrongful-death action premised on unseaworthiness, may
a deceased seaman’s parent recover damages for loss of
society? 498 U.S., at 21. As the Court explained in Miles,
historically, general maritime law did not recognize a
cause of action for wrongful death. Id., at 23 (citing The
Harrisburg, 119 U.S. 199 (1886)). But since the late 19th
century, every State had adopted a statutory wrongful-
death cause of action. Miles, 498 U.S., at 23. And in two
statutes, Congress had provided for wrongful-death recov-
eries in maritime cases. Ibid. First, the Jones Act, 46
U.S. C. §30104, provided a right of action for the survivor
of a seaman killed in the course of his employment. Sec-
ond, the Death on the High Seas Act (DOHSA), 46 U.S. C.
§30301 et seq., provided a right of action for the survivor of
anyone killed “by wrongful act, neglect, or default . . . on
the high seas.” §30302; Miles, 498 U.S., at 24. But the
Jones Act and DOHSA left some wrongful deaths at sea
without a remedy. See Miles, 498 U.S., at 25–26.3 To fill
——————
  3 These were the unprovided-for cases: “First, in territorial waters,

general maritime law allowed a remedy for unseaworthiness resulting
in injury, but not for death. Second, DOHSA allowed a remedy for
4                  DUTRA GROUP v. BATTERTON

                        GINSBURG, J., dissenting

gaps in this statutory regime, and in light of legislative
abrogation of the common-law disallowance of wrongful-
death claims, the Court in Moragne v. States Marine
Lines, Inc., 398 U.S. 375, 409 (1970), recognized a general
maritime cause of action for the wrongful death of a long-
shoreman. See also Miles, 498 U.S., at 26–30 (claim for
wrongful death is also available to seamen’s survivors).
   After recounting this history, the Miles Court addressed
the damages relief available for maritime wrongful death.
Because “Congress and the States ha[d] legislated exten-
sively in” the field of maritime law, the Court stated,
“admiralty court[s] should look primarily to these legisla-
tive enactments for policy guidance.” Id., at 27. Congress
had expressly limited damages recoverable under DOHSA
to “pecuniary loss” sustained by the decedent’s survivor.
Id., at 31 (citing 46 U.S. C. App. §762, recodified at
§30303). And the Jones Act adopted the substantive
provisions of the Federal Employers Liability Act, 45
U.S. C. §51 et seq., which the Court construed to confine
wrongful-death damages to “pecuniary loss.” Miles, 498
U.S., at 32. The Miles Court reasoned that loss-of-society
damages were nonpecuniary, that such damages could not
be recovered under DOHSA or the Jones Act, and that it
would “be inconsistent with [the Court’s] place in the
constitutional scheme . . . to sanction more expansive
remedies” under general maritime law. Miles, 498 U. S.,

——————
death resulting from unseaworthiness on the high seas, but general
maritime law did not allow such recovery for a similar death in territo-
rial waters. Finally, . . . in those States whose statutes allowed a claim
for wrongful death resulting from unseaworthiness, recovery was
available for the death of a longshoreman due to unseaworthiness, but
not for the death of a Jones Act seaman. This was because wrongful
death actions under the Jones Act are limited to negligence, and the
Jones Act pre-empts state law remedies for the death or injury of a
seaman.” Miles v. Apex Marine Corp., 498 U.S. 19, 26 (1990) (citation
omitted).
                     Cite as: 588 U. S. ____ (2019)                   5

                       GINSBURG, J., dissenting

at 31–33.4
   Some 19 years after Miles, in Atlantic Sounding, this
Court held that punitive damages are available in actions
for maintenance and cure under general maritime law.
557 U.S., at 408. Atlantic Sounding’s reasoning had four
components. First, the Court observed, punitive damages
had a long common-law pedigree. Id., at 409–410. Sec-
ond, the “general rule that punitive damages were avail-
able at common law extended to claims arising under fed-
eral maritime law.” Id., at 411; see id., at 411–412. Third,
“[n]othing in maritime law undermine[d] the applicability
of this general rule in the maintenance and cure context,”
notwithstanding slim evidence that punitive damages
were historically awarded in maintenance and cure ac-
tions. Id., at 412; see id., at 412–415, and n. 4. Finally,
neither the Jones Act nor any other statute indicated that
Congress sought to displace the presumption that reme-
dies generally available under the common law are avail-
able for maritime claims. While the Jones Act armed sea-
men with a statutory action for negligence attributable to
a vessel operator, that remedy, Atlantic Sounding noted,
did not curtail pre-existing maritime causes of action and
remedies. Id., at 415–418. The Atlantic Sounding Court
rejected as “far too broad” the argument that the remedies
available under general maritime law were confined to
those available under the Jones Act or DOHSA. Id., at
418–419.
——————
   4 The Miles Court relied on comparable reasoning in denying the

deceased seaman’s estate, which had brought a survival action, the
right to recover future earnings. See id., at 33–37. Under “the tradi-
tional maritime rule,” “there [wa]s no survival of unseaworthiness
claims.” Id., at 34. The Court declined to decide whether to recognize a
general maritime survival right, however, because, even if such a right
were recognized, it would not support recovery of lost future income.
Ibid. This damages limitation followed from the Jones Act, DOHSA,
and most States’ laws, which did not permit recovery of such damages.
See id., at 35–36.
6              DUTRA GROUP v. BATTERTON

                   GINSBURG, J., dissenting

   The Atlantic Sounding inquiries control this case. As in
Atlantic Sounding, “both the general maritime cause of
action”—here, unseaworthiness—“and the remedy (puni-
tive damages) were well established before the passage of
the Jones Act.” 557 U.S., at 420; Mitchell v. Trawler
Racer, Inc., 362 U.S. 539, 544 (1960); The Osceola, 189
U.S. 158, 175 (1903). And, unlike the maritime wrongful-
death action at issue in Miles, Batterton’s claim of unsea-
worthiness resulting in personal injury was not created to
fill gaps in a statutory scheme. See Atlantic Sounding,
557 U.S., at 420; Miles, 498 U.S., at 27, 36. The damages
available for Batterton’s unseaworthiness claim, Atlantic
Sounding therefore signals, need not track those available
under the Jones Act. See 557 U.S., at 424, n. 12.
                             III
   Applying Atlantic Sounding’s test, see supra, at 5, puni-
tive damages are not categorically barred in unseaworthi-
ness actions. Atlantic Sounding itself answers the first
two inquiries. See supra, at 5. “Punitive damages have
long been an available remedy at common law for wanton,
willful, or outrageous conduct.” 557 U.S., at 409; see id.,
at 409–410. And “[t]he general rule that punitive damages
[are] available at common law extended to claims arising
under federal maritime law.” Id., at 411; see id., at 411–
412. As next explained, the third and fourth components
of Atlantic Sounding’s test are also satisfied.
                            A
  Atlantic Sounding asks, third, whether anything in
maritime law “undermines the applicability [to the mari-
time action at issue] of th[e] general rule” that punitive
damages are available under general maritime law. Id.,
at 412. True, there is no evidence that courts awarded
punitive damages for unseaworthiness before the mid-
20th century. See ante, at 11–13. But neither is there
                    Cite as: 588 U. S. ____ (2019)                 7

                      GINSBURG, J., dissenting

evidence that punitive damages were unavailable in un-
seaworthiness actions. Tr. of Oral Arg. 17.
   Contrary to the Court’s assertion, evidence of the avail-
ability of punitive damages for maintenance and cure was
not “central to our decision in Atlantic Sounding.” Ante, at
14–15. Far from it. “[A] search for cases in which puni-
tive damages were awarded for the willful denial of
maintenance and cure . . . yields very little.” Atlantic
Sounding, 557 U.S., at 430 (ALITO, J., dissenting). The
Court in Atlantic Sounding invoked historical evidence
about punitive damages in maintenance and cure actions,
“strikingly slim” though it was, id., at 431, only to under-
score this point: Without a showing that punitive damages
were unavailable, the generally applicable common-law
rule allowing punitive damages should not be displaced.
See id., at 412–415 (majority opinion). Here, too, the
absence of evidence that punitive damages were unavail-
able in unseaworthiness cases supports adherence to the
general common-law rule permitting punitive damages.
                             B
   Atlantic Sounding asks fourth: Has Congress “enacted
legislation departing from th[e] common-law understand-
ing” that punitive damages are generally available? See
id., at 415. Dutra contends that unseaworthiness claims
and claims under the Jones Act are “simply two paths to
compensation for the same injury.” Brief for Petitioner
19–20 (emphasis deleted). Positing that punitive damages
are unavailable under the Jones Act,5 Dutra concludes
they are likewise unavailable in unseaworthiness suits.
Id., at 17. See also ante, at 13–15. Dutra’s argument is
unavailing, for the Jones Act does not preclude the award
of punitive damages in unseaworthiness cases.
——————
  5 This Court has not decided whether punitive damages are available

under the Jones Act. See Atlantic Sounding Co. v. Townsend, 557 U.S.
404, 424, n. 12 (2009) (reserving the question).
8                  DUTRA GROUP v. BATTERTON

                        GINSBURG, J., dissenting

   As noted, the Jones Act provides a cause of action for a
seaman injured by his or her employer’s negligence. 46
U.S. C. §30104. Congress passed the Act “primarily to
overrule The Osceola, [189 U.S. 158,] in which this Court
prohibited a seaman or his family from recovering for
injuries or death suffered due to his employers’ negli-
gence.” Atlantic Sounding, 557 U.S., at 415. The Jones
Act was intended to “enlarge th[e] protection” afforded to
seamen, “not to narrow it.” The Arizona v. Anelich, 298
U.S. 110, 123 (1936). Accordingly, the Jones Act did not
provide an “exclusive remedy” for seamen’s injuries; in-
stead, it “preserve[d]” and supplemented “common-law
causes of action.” Atlantic Sounding, 557 U.S., at 416–
417. As Miles itself recognized, the Jones Act “d[id] not
disturb seamen’s general maritime claims for injuries
resulting from unseaworthiness.” 498 U.S., at 29.
   When the Jones Act was enacted, unseaworthiness and
negligence were “discrete concepts”: Unseaworthiness
related “to the structure of the ship and the adequacy of
[its] equipment and furnishings,” while negligence con-
cerned “the direction and control of operations aboard
ship.” G. Gilmore & C. Black, Law of Admiralty §6–3,
p. 277 (2d ed. 1975). Because these actions were distinct,
it is improbable that, by enacting the Jones Act, Congress
meant to limit the remedies available in unseaworthiness
cases. Though unseaworthiness and Jones Act negligence
now “significant[ly] overlap,” ante, at 8, that overlap re-
sulted primarily from mid-20th-century judicial decisions
expanding the scope of unseaworthiness liability. See
Mitchell, 362 U.S., at 547–550.6 Those decisions do not so
——————
  6 In particular, this Court held that a shipowner’s duty to provide a

seaworthy vessel was “absolute,” thereby rendering unseaworthiness a
strict-liability tort. Seas Shipping Co. v. Sieracki, 328 U.S. 85, 94–95
(1946); Mahnich v. Southern S. S. Co., 321 U.S. 96, 100–101 (1944); see
1B Benedict on Admiralty §23, pp. 3–12 to 3–16 (7th rev. ed. 2018). In
addition, courts broadened the range of conditions that could render a
                      Cite as: 588 U. S. ____ (2019)                      9

                         GINSBURG, J., dissenting

much as hint that Congress, in enacting the Jones Act,
intended to cabin the relief available for unseaworthiness.
Even today, unseaworthiness and Jones Act negligence
are “not identical.” 2 R. Force & M. Norris, The Law of
Seamen §27:25, p. 27–61 (5th ed. 2003).7 The persistent
differences between unseaworthiness and Jones Act
claims weigh against inserting into general maritime law
damages limitations that may be applicable to Jones Act
suits. See supra, at 7, n. 5.8
  The Court observes that a plaintiff may not recover
twice for the same injury under the Jones Act and unsea-
worthiness. Ante, at 9. True enough. But the Court does
not explain why a bar to double recovery of compensatory
damages should affect the availability of a single award of
punitive damages. Notably, punitive damages are not
awarded to compensate the plaintiff; their office is to
punish the defendant and deter misconduct. See Exxon,
——————
vessel unseaworthy. Id., §23, at 3–16 to 3–19.
  7 Unseaworthiness is a strict-liability tort, ante, at 7–8; the Jones Act

requires proof of negligence, Lewis v. Lewis & Clark Marine, Inc., 531
U.S. 438, 441 (2001). Unseaworthiness claims run against the vessel’s
owner, Mahnich, 321 U.S., at 100; Jones Act claims are brought
against the seaman’s “employer,” §30104. Injury caused by the negli-
gent act or omission of a fit fellow crewmember may be actionable
under the Jones Act but is not ground for an unseaworthiness suit. 1B
Benedict on Admiralty §23, at 3–34 to 3–38; see Usner v. Luckenbach
Overseas Corp., 400 U.S. 494 (1971). And a vessel owner is liable for
unseaworthiness only when the unseaworthy condition proximately
caused the plaintiff ’s injury; under the Jones Act, a plaintiff can prevail
upon showing the “slight[est]” causal connection between the defend-
ant’s conduct and the plaintiff ’s injury. 2 Force & Norris, The Law of
Seamen §27:25, at 27–62 to 27–63. See also id., §27:2, at 27–7, and n. 6
(the duty to provide a seaworthy vessel may run to “seamen” who do
not qualify as such under the Jones Act).
  8 The Court recognizes “that the general maritime law need not be

static,” but would confine changes in that law to those needed to align it
with statutory law. Ante, at 16, n. 9. As just stated, however, supra, at
8–9, the Jones Act was intended to augment, not to cabin, relief avail-
able to seamen.
10              DUTRA GROUP v. BATTERTON

                    GINSBURG, J., dissenting
554 U.S., at 492; W. Keeton, D. Dobbs, R. Keeton, & D.
Owen, Prosser and Keeton on Law of Torts §2, p. 9 (5th ed.
1984). There is thus no tension between preventing dou-
ble recovery of compensatory damages and allowing the
recovery, once, of punitive damages.
                                IV
    Finally, the Court takes up policy arguments against
the availability of punitive damages in unseaworthiness
actions. Ante, at 15–18. The Court, however, has long
recognized the general availability of punitive damages
under maritime law. E.g., Atlantic Sounding, 557 U.S., at
411–412; Exxon, 554 U.S., at 489–490; The Amiable Nancy,
3 Wheat. 546, 558 (1818).
    Punitive damages serve to deter and punish “lawless
misconduct.” Ibid.          The imperative of countering a
“heightened threat of harm,” Exxon, 554 U.S., at 490, is
especially pressing with regard to sailors, who face unique
“hazards in the ship’s service,” Harden v. Gordon, 11 F.
Cas. 480, 483 (No. 6,047) (CC Me. 1823) (Story, J.). These
dangers, more than paternalistic 19th-century attitudes
towards sailors, see ante, at 18, account for the Court’s
“ ‘special solicitude’ ” for “those who undertake to ‘venture
upon hazardous and unpredictable sea voyages.’ ” Air &
Liquid Systems Corp. v. DeVries, 586 U. S. ___, ___ (2019)
(slip op., at 9) (quoting American Export Lines, Inc. v.
Alvez, 446 U.S. 274, 285 (1980)).
    Dutra and the Court warn that allowing punitive dam-
ages in unseaworthiness actions could impair maritime
commerce. Brief for Petitioner 33–34; ante, at 17–18. But
punitive damages have been available in maintenance and
cure cases in all Circuits for the last decade, Atlantic
Sounding, 557 U.S. 404, and in unseaworthiness cases in
some Circuits for longer, see Self v. Great Lakes Dredge &
Dock Co., 832 F.2d 1540, 1550 (CA11 1987); Evich, 819
F.2d, at 258. No tidal wave has overwhelmed commerce
                 Cite as: 588 U. S. ____ (2019)          11

                   GINSBURG, J., dissenting

in those Circuits.
   Permitting punitive damages for unseaworthiness, the
Court further urges, would create “bizarre disparities.”
Ante, at 17. I see no “bizarre disparit[y]” in allowing an
injured sailor to seek remedies unavailable to survivors of
deceased seamen. See Keeton, supra, §127, at 949, 951
(state wrongful-death statutes frequently limit survivors’
recoveries to pecuniary damages). Nor is it “bizarre” to
permit recovery of punitive damages against a shipowner
“for injuries due to unseaworthiness of the vessel.” The
Arizona, 298 U.S., at 120. Exposure to such damages
helps to deter wrongdoing, particularly when malfeasance
is “hard to detect.” Exxon, 554 U.S., at 494. If there is
any “bizarre disparit[y],” it is the one the Court today
creates: Punitive damages are available for willful and
wanton breach of the duty to provide maintenance and
cure, but not for similarly culpable breaches of the duty to
provide a seaworthy vessel.
                    *    *    *
 For the reasons stated, I would affirm the Court of
Appeals’ judgment.